Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 16, 2018

The Court of Appeals hereby passes the following order:

A18D0338. JAMES LEE FORD, SR. v. CLAIRE H. FORD.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby GRANTED. The Appellant may file a Notice of Appeal within 10
days of the date of this order. The Clerk of Superior Court is directed to include a
copy of this order in the record transmitted to the Court of Appeals.
      Respondent Claire Ford’s request for a frivolous appeal penalty is DENIED.
See Court of Appeals Rule 41 (b); Ridley v. Turner, 335 Ga. App. 108, 113 (6) (778
SE2d 844) (2015).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/16/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.